DETAILED ACTION
This communication is a final office action on the merits. Claims 9-19 and 21-29, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 22-25, 28 and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hublot (JP 2014-533543).

Regarding claim 22, Hublot discloses an apparatus (4) comprising:
a main body (Fig. 6b shows the bottom of 4 comprising a main body); and
a mating member (Fig. 4a), connected to the main body, wherein an inclined face (4f) is provided on one end of the mating member away from the main body, and a recess (4c) is defined between the inclined face and the main body,
wherein the mating member is configured to be inserted into a mating site of the electronic apparatus; the inclined face is configured to push an engaging member of the electronic apparatus to move on the inclined face while the mating member is being inserted into the mating site; and when the mating member is inserted into the mating site and arrives at a predefined location, the engaging member is restored and accommodated in the recess to engage with the connector (Figs. 2a and 2b as shown),
wherein the recess is a groove, and the groove and the inclined face are provided on a same side of the mating member (Fig. 6B as shown),
wherein a direction in which the mating member is inserted into the electronic apparatus is a first direction, a moving direction of the engaging member is a second direction, and a direction perpendicular to the first direction and the second direction is defined as a third direction; and
the groove penetrates through a side face of the mating member in the third direction (Figs. 6A and 6B show wherein the groove 4c is open to a medial side in the third direction). 

Regarding claim 23, Hublot further discloses wherein the inclined face is a planar face, and an angle between the inclined face and a direction in which the mating member is inserted into the electronic apparatus is in a range from 30° to 45° (Fig. 3B as shown).

Regarding claim 24, Hublot further discloses wherein the mating member comprises a side face, the side face comprises a first end connected to the main body and a second end away from the main body, the second end is connected with the inclined face (Fig. 6B as shown); and a vertical projection of the side face on the main body has an outer contour of circular shape, racetrack shape or polygonal shape (Fig. 6B as shown).

Regarding claim 25, Hublot further discloses wherein the mating member further comprises an end face away from the main body, and the end face is connected to the second end of the side face and the inclined face (Fig. 6B as shown).
Regarding claim 28, Hublot further discloses wherein the recess and the inclined face are spaced apart from each other; and the recess and the inclined face are connected by a planar face or a curved face therebetween (Fig. 6B as shown).

Regarding claim 29, Hublot further discloses wherein the inclined face pushes the engaging member to move along the second direction, and the first direction and the second direction are perpendicular to each other (Fig. 3B as shown).

Allowable Subject Matter
Claims 9-17, 19-21 and 30-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 9-17, Applicant’s remarks on page 11 of the reply received 15 February 2022 regarding the baffle are incorporated herein as reasons for allowance.
Regarding claims 19, 21 and 30-32, the prior art of record fails to disclose a wearable apparatus wherein a pressing cap is provided on an end of the pressing portion away from the first engaging portion, a width of the pressing cap is larger than a width of the pressing portion, and each side of the pressing cap is provided with at least one pillar extending towards the first engaging portion, the housing assembly further comprises elastic members configured to drive the engaging member to restore, wherein each of the elastic members is sleeved on a corresponding pillar, one end of each of the elastic members is connected to the pressing cap, and the other end of each of the elastic members is connected to the housing in combination with all the limitations in independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive. As noted above, the amendment regarding the groove penetrating a side face is still met by the prior art. The groove of Hublot penetrates a medial side face as shown. Applicant’s remarks regarding the snap fit engagement are moot as they do not address the medial side opening of the groove.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/Primary Examiner, Art Unit 3677